Reese, J.
delivered the opinion of the court.
This was a suit commenced by attachment. The affidavit required by the statute was not made and signed by the party praying the attachment and returned to the court. For this reason a motion to quash the attachment was made, which, on argument, the court adjudged should be done.
Pending this motion, the plaintiff tendered the affidavit required by the statute, and asked that it might be received by way of amendment. This was refused. And the only question here is, was it properly refused.
That it was, results as a corollary, not only from the posi-*14live requirement of the statute, but from almost every decision ever made by this court on .the subject of attachments, and is too clear for argument.
The judgment of the circuit court will be affirmed.